Title: To Benjamin Franklin from Thomas Paine, 4 March 1779
From: Paine, Thomas
To: Franklin, Benjamin


Dear Sir
Philadelphia March 4th. 79
I wrote you twice from York Town in June 78, but have not received a line from you since yours of Octr. 7th 77 by Capt Folger.
I have lately met with a turn, which, sooner or later, happens to all Men in popular Life, that is, I fell, all at once, from high credit to disgrace, and the worst word was thought to good for me. But so sudden is the Revolution of public opinion, that the same Cause which produced the fall recovered me from it.
Mr. Deane is here. He is certainly not the Man you supposed him to be when you wrote your Recommendatory letters of him. He published a most Inflammatory address in the news-papers of the 5th of Decr. last, which, by the means of a party formed to support it, obtained such an ascendency over all Ranks of People, that the infatuation was surprising. He introduced it by saying that “the Ears of the Representatives were shut against him” This declaration, tho’ very unjustly made, gave pretence to the Publication. The Clamor against Congress was violent. And as I saw no prospect of its abating, I gave, after ten days an answer to it; hoping thereby to stay the rage of the Public till the matter could be calmly understood. I shared the same fate with Congress, and was set-down for a pensioned writer, and most furiously abused both in the news papers and every where else; and what may perhaps appear extraordinary, I was at the same time attacked by Congress, as if they, or a Majority of them wished the Imposition to pass. I had suspicions of Mr. Deane which others had not. I compared his single letters with the joint letters of the Commissr. and other letters and found such a disagreement as could not be honestly accounted for. To support Mr. Deane the affair of the Supplies, from Mr. B——s, was brought up and Mr Deane’s Merit in procuring them was represented equal to that of the Savior of a Country. I had at the same time my suspicions concerning the loss of the dispatches, and the purpose for which they were lost, as you will fully see by the enclosed, to which no answer has been given; and the Torrent has taken a direct contrary turn. The dispute has been a disagreeable one, but the Imposition had it passed would have been still worse. And it will serve to shew to the Enemy that the Congress are not the absolute leaders of America.
Mr. Deane and these who at first supported him, constantly endeavored to involve all his affairs with yours in such a Manner as to admit of no Separation. I, who have carefully read all the letters can best see where they meet and where they are distinct. His Agency before you arrived is one thing, and his joint Commission with you afterwards is quite another thing. Mr. Beache exceedingly surprised me one day, by telling me, that he supposed I intended to attack you after I had done with Mr. Deane. From what he could draw such an inference I cannot conceive as I have constantly studied to keep Mr D—— agency distinct from the joint Commission. I have always had my Eye to the issue, that turn out as it would, you might not be unjustly involved in it. Mr. Deane’s connections shelter him under you for support—and there may be others, not your friends, for every Man has his Enemies, who would likewise tack you to him, to share any discredit that might fall on him. I have endeavored to keep you Clear from both these dangers— When I say that there may be others not your friends &c. I have no particular Authority for saying it; but it being the natural Consequence of Parties, I have endeavored to guard against the probability of any such Injury. I have never heard a Syllable of disrespect towards you from either of the Col Lee’s, or any of Mr Izards connections. They know my attachment to you, and I have taken every Care to show by a Comparison of things dates and letters, that you were not privy to such parts of Mr. Deane’s Conduct as may be found Censureable. I really believe he has made mischief, between friends to screen himself. I can account for the difference between the Commissioners upon no other plan. I have had a most exceeding rough Time of it; But the Scale of Affairs is now entirely turned as to the Public Sentiment.
I am Dr. Sir Your Affectione Friend and humble Servt.
Tho Paine

P.S. I sent in my Resignation of Secretary to the Com foreign affair Janry. 8th.— My Compliments to your grandsons.

